Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 1 of 12 Page ID #:74




                   Exhibit 4
               Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 2 of 12 Page ID #:75




                                            U.S. Patent No. 6,920,527 (“’527 Patent”)
Accused Products
      Western Digital products including those that have a Marvell SSD controller, including without limitation the Sandisk Ultra
3D SSD (“Accused Products”) infringe at least Claim 1 of the ’527 Patent.

Claim 1
                 Claim 1                                                       Accused Products
 1[pre]. A portable memory apparatus,       To the extent the preamble is limiting, each Accused Product is a portable memory
 comprising:                                apparatus.
                                            For example, the Sandisk Ultra 3D SSD is a memory apparatus that is portable.
                                            See, e.g.:




                                                                 1
Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 3 of 12 Page ID #:76




 Claim 1                                                 Accused Products
                      Source: https://shop.westerndigital.com/products/internal-drives/sandisk-ultra-3d-sata-
                      iii-ssd#SDSSDH3-250G-G25 (last visited June 11, 2021)




                      Source: https://shop.westerndigital.com/products/internal-drives/sandisk-ultra-3d-sata-
                      iii-ssd#SDSSDH3-250G-G25 (last visited June 11, 2021)



                                           2
                  Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 4 of 12 Page ID #:77




                   Claim 1                                                 Accused Products
1[a] a housing;                         Each Accused Product includes a housing.
                                        For example, the Sandisk Ultra 3D SSD includes a housing on the outside of the device
                                        that houses components of the SSD, including the memory controller, volatile memory,
                                        and non-volatile memory (discussed in further detail below).
                                        See, e.g.:




                                        Source: https://shop.westerndigital.com/products/internal-drives/sandisk-ultra-3d-sata-
                                        iii-ssd#SDSSDH3-250G-G25 (last visited June 11, 2021)
1[b] a memory controller comprised in   Each Accused Product includes a memory controller comprised in the housing.
the housing;
                                        For example, the Sandisk Ultra 3D SSD includes a Marvell Semiconductor memory
                                        controller that is comprised in the housing.

                                                             3
              Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 5 of 12 Page ID #:78




                Claim 1                                                   Accused Products
                                         See, e.g.:




                                         Source: TechInsights, Deep Dive Teardown of the SanDisk Ultra 3D SSD
1[c] a volatile memory coupled to said   Each Accused Product includes a volatile memory coupled to the memory controller
memory controller comprised in the       comprised in the housing.
housing;
                                         For example, the Sandisk Ultra 3D SSD includes DDR3 SDRAM memory coupled to
                                         the memory controller comprised in the housing.
                                         See, e.g.:


                                                             4
              Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 6 of 12 Page ID #:79




                Claim 1                                                   Accused Products




                                          Source: TechInsights, Deep Dive Teardown of the SanDisk Ultra 3D SSD
1[d] a non-volatile memory coupled to     Each Accused Product includes a non-volatile memory coupled to said memory
said memory controller comprised in the   controller comprised in the housing.
housing;
                                          For example, the SanDisk Ultra 3D SSD includes flash memory coupled to the memory
                                          controller comprised in the housing.
                                          See, e.g.:



                                                             5
              Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 7 of 12 Page ID #:80




                Claim 1                                                    Accused Products




                                          Source: TechInsights, Deep Dive Teardown of the SanDisk Ultra 3D SSD

1[e] a connector positioned on the        Each Accused Product includes a connector positioned on the housing, wherein the
housing, wherein said connector couples   connector couples the portable memory apparatus to a computer system when said
said portable memory apparatus to a       connector is plugged into the computer system.
computer system when said connector is
plugged into said computer system; and    For example, the SanDisk Ultra 3D SSD includes a SATA connector that is positioned
                                          on the housing of the SSD. That connector couples the SSD to a host computer when
                                          the connector is plugged into the host computer.



                                                              6
Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 8 of 12 Page ID #:81




 Claim 1                                              Accused Products
                      See, e.g.:




                      Source: TechInsights, Deep Dive Teardown of the SanDisk Ultra 3D SSD




                                         7
Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 9 of 12 Page ID #:82




 Claim 1                                          Accused Products




                                       8
              Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 10 of 12 Page ID #:83




                Claim 1                                                       Accused Products
                                           Source: https://shop.westerndigital.com/products/internal-drives/sandisk-ultra-3d-sata-
                                           iii-ssd#SDSSDH3-250G-G25 (last visited June 11, 2021)




                                           Source: https://shop.westerndigital.com/products/internal-drives/sandisk-ultra-3d-sata-
                                           iii-ssd#SDSSDH3-250G-G25 (last visited June 11, 2021)
1[f] wherein, when said connector          In each Accused Product, when the connector couples the portable memory apparatus to
couples said portable memory apparatus     the computer system, the memory controller chip copies data from non-volatile memory
to said computer system, said memory       to volatile memory, and the computer system accesses that data in the volatile memory
controller chip copies data from said non- through the connector.
volatile memory to said volatile memory,
and said computer system accesses said     For example, when the SanDisk Ultra 3D SSD is connected to a host computer system
data in said volatile memory through said through the connector, the SSD copies the contents of the non-volatile flash memory
connector.                                 into the volatile memory, and the host computer system then accesses the contents of
                                           the volatile memory through the connector.
                                           See, e.g.:


                                                                9
Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 11 of 12 Page ID #:84




 Claim 1                                               Accused Products




                       Source: TechInsights, Deep Dive Teardown of the SanDisk Ultra 3D SSD




                                          10
Case 8:21-cv-01040-JVS-ADS Document 1-4 Filed 06/11/21 Page 12 of 12 Page ID #:85




 Claim 1                                                Accused Products




                       Source: https://www.gamingpcbuilder.com/product/sandisk-ultra-3d-2-5-sata/ (last
                       visited June 11, 2021)




                                           11
